Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“a subject support for receiving a subject; a camera configured for imaging a support surface of the subject support; 
wherein the subject support and the camera are movable relative to one another along a linear path between a first position, at least one intermediate position and a second position, wherein the at least one intermediate position is located between the first position and the second position; a memory storing instructions; 
a processor for controlling the medical apparatus, wherein execution of the instructions cause the processor to: 
receive an initial image acquired by the camera when the subject support and/or the camera are in the first position relative to one another; 
control at least one of the subject support and the camera to move from the first position to the second position relative to one another;
receive at least one intermediate image acquired by the camera when the subject support and/or the camera are in the at least one intermediate position relative to one another; 
measure a displacement between the subject support and the camera along the linear path for the at least one intermediate image as at least one of the subject support and the camera are moved from the first position to the second position; 
calculate a height profile of the subject by comparing the initial image and the at least one intermediate image, wherein the height profile is at least partially calculated using the displacement between the subject support and the camera, wherein the height profile is descriptive of a spatially dependent height of the subject above the support surface”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793